FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ ﻿ ASTRAZENECA PLC - ANNUAL GENERAL MEETING 2014 Results of Annual General Meeting held on 24 April 2014 AstraZeneca PLC announced the results of the voting at its Annual General Meeting today. As proposed in the Notice of AGM, all Resolutions were decided by poll vote. Resolutions 1 - 9 and 13 were passed as ordinary resolutions and resolutions 10 - 12 were passed as special resolutions. RESOLUTION VOTES FOR % OF VOTES CAST VOTES AGAINST % OF VOTES CAST VOTES CAST IN TOTAL TOTAL VOTES CAST AS A % OF ISSUED SHARE CAPITAL VOTES WITHHELD 1 To receive the Company's Accounts and the Reports of the Directors and Auditor for the year ended 31 December 2013 70.46% 2 To confirm dividends 71.17% 3 To appoint KPMG LLP, London as Auditor 70.46% 4 To authorise the Directors to agree the remuneration of the Auditor 71.16% 5a To re-elect Leif Johansson as a Director 71.16% 5b To re-elect Pascal Soriot as a Director 71.15% 5c To elect Marc Dunoyer as a Director 71.15% 5d To re-elect Geneviève Berger as a Director 71.15% 5e To re-elect Bruce Burlington as a Director 71.15% 5f To elect Ann Cairns as a Director. 71.15% 5g To re-elect Graham Chipchase as a Director 71.15% 5h To re-elect Jean-Philippe Courtois as a Director 70.64% 5i To re-elect Rudy Markham as a Director 71.15% 5j To re-elect Nancy Rothwell as a Director 71.15% 5k To re-elect Shriti Vadera as a Director 71.15% 5l To re-elect John Varley as a Director. 71.15% 5m To re-elect Marcus Wallenberg as a Director. 70.60% 6 To approve the Annual Report on Remuneration for the year ended 31 December 2013 70.45% 7 To approve the Directors' Remuneration Policy 58.13% 8 To authorise limited EU political donations 70.70% 9 To authorise the Directors to allot shares 70.98% 10 To authorise the Directors to disapply pre-emption rights 70.84% 11 To authorise the Company to purchase its own shares 71.16% 12 To reduce the notice period for general meetings 71.14% 13 To approve the AstraZeneca 2014 Performance Share Plan 70.73% Issued capital As at 22 April 2014, the number of issued shares of the Company was 1,261,461,150 ordinary shares, which was the total number of shares entitling the holders to attend and vote for or against all the resolutions at the AGM. In accordance with the Company's Articles of Association, on a poll every member present in person or by proxy has one vote for every share held. A C N Kemp Company Secretary 24 April 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:24 April 2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
